[Cite as Toledo Bar Assn. v. Hales, 122 Ohio St.3d 1224, 2009-Ohio-3722.]




                        TOLEDO BAR ASSOCIATION v. HALES.
  [Cite as Toledo Bar Assn. v. Hales, 122 Ohio St.3d 1224, 2009-Ohio-3722.]
     (No. 2008-0819 — Submitted June 23, 2009 — Decided June 30, 2009.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Steven C. Hales, Attorney
Registration No. 0071285, last known business address in Toledo, Ohio.
        {¶ 2} The court coming now to consider its order of December 4, 2008,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of two years with eighteen months stayed on conditions, including
probation, finds that respondent has substantially complied with that order and
with the provisions of Gov.Bar R. V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio. It is further ordered that respondent is hereby
placed on monitored probation for a period of eighteen months from the date of
this order. It is further ordered that during the probation, respondent shall, in
addition to the other requirements of Gov.Bar R. V(9), accept only cases within
his experience level or arrange for competent co-counsel. It is further ordered that
if respondent fails to comply with these terms, the stay will be lifted and
respondent will serve the entire two-year suspension.
        {¶ 4} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the Clerk of this court the name of the attorney who
will serve as respondent's monitor, in accordance with Gov.Bar R. V(9). It is
further ordered that at the end of respondent's probationary period, relator shall
                             SUPREME COURT OF OHIO




file with the Clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
       {¶ 5} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent's probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance
with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders
issued by this court, (3) respondent complies with the Rules for the Government
of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating
that respondent has complied with the terms of the probation, and (5) this court
orders that the probation be terminated.
       {¶ 6} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 7} For earlier case, see Toledo Bar Assn. v. Hales, 120 Ohio St.3d
340, 2008-Ohio-6201, 899 N.E.2d 130.
       MOYER,      C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,     O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                            ______________________




                                            2